Arguments filed on 4/12/2021 regarding the prior art rejection have been fully considered but they are not persuasive.
Applicant argues that the claimed limitation of “a sink heat element configured to transfer heat to ambient air in which the heat sink system is located” is not taught by the prior art (see pages 3-5). However, the prior art combination teaches this limitation. In Wiesa the heat is transferred to the surrounding atmosphere where it is led away, for example, by a fan (col. 3/ll. 12-14). Chao teaches that the heat sink elements are fins, which correspond to the same claimed limitation as further defined in claim 14. Moreover, Chao teaches that conventional devices are cooled by forced convection using air since submerging the printed circuit board in liquid is impractical (col. 1/ll.16-59). Chao proposed the use of a heat pipe having fins, as a more efficient alternative to forced air convection (col. 2/ll. 5-44).  In this case, it is implicit in the reference that the heat is transferred to ambient air via the fins because the improvement is directed to a printed circuit board having a bottom surface exposed to ambient air as it is customary in the art. According to the MPEP 2144.01, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."
Moreover, this limitation was addressed in connection with claim 15 rejected over the same ground of rejection for claim 13 (see Final Rejection sent 02/11/2021; pg. 5;¶7).
Applicant argued (pages 6-7) that the Response to Arguments presented an alternative ground of rejection for claim 13. This is not persuasive. In both of the previously correspondence (see Non-Final Rejection sent on 9/14/2020 and Final Rejection sent on 2/11/2021), it is clear that the heat spreader unit 16-18 of Wiesa is replaced by Chao’s 
Applicant argued that Chao does not provide an analogous thermal path of that disclosed by Chao. This is not persuasive. In both cases, the heat exchanging units are designed to transfer heat away from a component mounted on a printed circuit board and/or connected to it. In Chao, the heat removal is improved by the use of a heat pipe in connection with a condenser and a metal block.
In Wiesa the heat component chip 14 is mounted on a top portion of the printed circuit board and thermally connected to the heat spreader via a discharge member 15 (see Fig. 1; col. 2/ll.5-6) whereas in Chao the chip is mounted directly on the metal member 23.  In the instant combination, the metal block 23 of Chao is attached to the chip disclosed by Wiesa via discharge member 15. As discussed above, main reference Wiesa teaches the basic structure of a chip mounted on a printed circuit board and thermal interfaced to a conductive block. Moreover, the combination of a through contact 100 and the discharge member 15 of Wiesa is analogous to the argued pedestal of Chao. A bodily incorporation of the Chao’s pedestal (i.e. metal protrusion of 23, see Figure 2), although not necessary for the combination, will not alter the configuration of Wiesa as 
Applicant argues that the combination of Wiesa and Chao is not a simple substitution (see page 8). This is not persuasive because both structures are almost identical with exception of their choice for mounting the chip component within the PCB structure. Chao clearly teaches that the use of a pipe will improve conventional devices that use forced air convention as that disclosed by Wiesa. Therefore, one of ordinary skill in the art would be motivated to substitute the heat spreader unit of Wiesa by the one disclosed by Chao while retaining its basic configuration.  The instant combination is based on an improvement of Wiesa’s invention and not a complete substitution of one embodiment by another suggested by Applicant.
Applicant argued that previously presented augments in pages 10-12 of the response filed on 2/14/2021 were substantially addressed. In this case, those arguments were based on the same argument of a bodily incorporation of Chao’s pipe into the layer 18 of Wiesa. As discussed in the Final Rejection sent on 2/11/2011 they were substantially addressed together with the main argument.
/LEONARDO ANDUJAR/           Primary Examiner, Art Unit 3991  

/TUAN H NGUYEN/ Primary Examiner, Art Unit 3991

                                                                                                                                                                                           /JEAN C WITZ/Supervisory Patent Examiner, Art Unit 3991